DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Please note the claim interpretation under 35 U.S.C. 112(f) set forth in the previous Office Action.  
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are moot.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment, below.  If Applicant believes discussion with the Examiner would be beneficial, Applicant is invited to schedule an interview with the Examiner using the contact information below.  Examiner recommends that Applicant refer to the structural differences between Applicant’s drawings and the prior art, perhaps focusing on combinations of features from claims 6 and 16-18.  

Claim Objections
Claim 1 is objected to because of the following informalities:  “a refrigerant” appears to be in error for “refrigerant”, and “,” after “electrically-operated” and before “cooling system” appears to be in error.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “second” appears to be in error when used with respect to “air-circulating duct” and “electrically-operated air circulating-device” since no “first” has yet been set forth in claim 1.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “an exceeding low-pressure refrigerant” appears to be in error for “exceeding low-pressure refrigerant”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “a low-pressure refrigerant” appears to be in error for “low-pressure refrigerant”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “,” after “electrically-operated” and before “cooling system” appears to be in error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusunoki et al. (US 6,058,723: previously cited).
Regarding claim 1, Kusonoki et al. shows a refrigerator (see at least refrigerator #10) comprising:
an outer casing having a thermal-insulating structure (see at least cabinet #12: Examiner notes that refrigerators have thermal-insulating structure) and is internally provided with a first storage cavity (see at least compartments #14/#16 served by evaporator #34) and a second cavity (see at least compartment #18 served by evaporator #24), said first and second storage cavities being thermally insulated with respect to one another and with respect to an outside (see at least compartment #18 served by freezer evaporator #24 and compartments #14/#16 served by refrigerator evaporator #34: freezers and refrigerator compartments are insulated from one another and from the outside), and each of said first and second storage cavities is configured to accommodate perishable foodstuff (see at least compartments #14/#16/#18: refrigerator/vegetable/freezer compartments all accommodate perishable foodstuff), and 
an electrically-operated, cooling system which is at least partially accommodated inside the outer casing and is configured to cool down respective insides of said first and second storage cavities (see at least column 5, lines 35-46: the compressor, fan(s), heater(s) and sensor(s) discussed are all electrically operated and are at least partially accommodated within the cabinet); 
wherein the first storage cavity is additionally divided into a first compartment (see at least vegetable compartment #16) and a second compartment (see at least refrigerator compartment #14) that are both configured to accommodate perishable foodstuff (refrigerator and vegetable compartments both accommodated perishable foodstuff) and directly communicate with one another (see at least Figure 1, compartments #14/#16 directly communicate with each other at least via the duct accommodating evaporator #34 and fan #36); 
wherein the cooling system is configured to circulate, in a closed loop inside said first storage cavity, a flow of cold air that crosses in sequence said first compartment and said second compartment so as to cool down in sequence said first and second compartments (see at least Figure 1, air will flow in a closed loop through evaporator #34 and fan #36 into compartment #16 and then flows into compartment #14), and additionally comprises an electrically-operated, heat- pump assembly including a first evaporator that cools down the first storage cavity (see at least evaporator #34; column 5, lines 35-46), a second evaporator that cools down the second storage cavity (see at least evaporator #24), and an electrically-operated flow diverter which is located upstream of said first and second evaporators and is configured to selectively and alternatively channel a refrigerant towards an inlet of the first evaporator or towards an inlet of the second evaporator (see at least valve #68; column 67, lines 31-54: Examiner notes that valve #68 must be electrically-operated in order to perform the functions disclosed),
wherein said first compartment is arranged underneath said second compartment (see at least vegetable compartment #16 beneath refrigerator compartment #14), and wherein the flow of cold air passes through the first compartment prior to passing through the second compartment (see at least Figure 1, the cold air passing through evaporator #34 will pass into the vegetable compartment #16 prior to flowing into the refrigerator compartment #14 via the path depicted by arrow(s) near #60).
Regarding claim 3, Kusonoki et al. further shows wherein said cooling system additionally comprises: 
a first air-circulating duct which extends behind a wall of said first storage cavity (see at least air duct including evaporator #34 and fan #36) and communicates with the first storage cavity by way of a first air-vent opening (see at least air inlet or air outlet in communication with vegetable compartment #16) and a second air-vent opening (see at least air outlet(s) in communication with refrigerator compartment #14), wherein said first and second air-vent openings are aligned with the first and second compartments, respectively, of said first storage cavity (see at least air inlet or air outlet in communication with vegetable compartment #16 and air outlet(s) in communication with refrigerator compartment #14); and 
a first electrically-operated air-circulating device configured to circulate the air in the closed loop along said first air-circulating duct and the adjacent first storage cavity (see at least fan #36), 
wherein the first evaporator of said heat-pump assembly is located inside said first air-circulating duct so as to cool down the air that flows along the first air-circulating duct (see at least evaporator #34).
Regarding claim 4, Kusonoki et al. further shows wherein said first electrically-operated air-circulating device is located inside said first air-circulating duct and/or in that said first and second air-vent openings are located at both ends of said first air-circulating duct (see at least fan #36 with the duct serving compartments #14/#16: Examiner notes that and/or includes “or”, and further notes that there is an air intake opening at the bottom end of the duct and an air outlet opening at the top end of the duct).  
Regarding claim 5, Kusonoki et al. further shows wherein the first evaporator of said heat-pump assembly is located inside the first air- circulating duct immediately upstream of the first air-vent opening, so as to cool down the air that flows along the first air-circulating duct immediately before said air passes into the first compartment of said first storage cavity (see at least evaporator #34 and air vent outlet to compartment #16 immediately downstream thereof).
Regarding claim 7, Kusonoki et al. further shows wherein an entirety of the air flowing inside the first air-circulating duct crosses the first evaporator of said heat-pump assembly (see at least evaporator #34 which takes up the entirety of the width of the duct in the area that it occupies so as to ensure that all the air in the duct in that region crosses evaporator #34).  
Regarding claim 8, Kusonoki et al. further shows wherein the second evaporator of said heat-pump assembly is located entirely in the second storage cavity (see at least evaporator #24, entirely disposed within freezer compartment #18).  
Regarding claim 9, Kusonoki et al. further shows wherein the cooling system additionally comprises: a second air-circulating duct which extends behind a wall of said second storage cavity and communicates with the second storage cavity by way of at least two air-vent openings (see at least duct including evaporator #24 and having inlet and outlet openings that communicate with freezer compartment #18); and 
a second electrically-operated air-circulating device which is configured to circulate the air in a closed loop along said second air-circulating duct and the second storage cavity (see at least fan #26), the second evaporator of said heat-pump assembly being located inside said second air-circulating duct so as to cool down the air that flows along the second air-circulating duct (see at least evaporator #24).
Regarding claim 10, Kusonoki et al. further shows wherein said second electrically-operated air-circulating device is located inside said second air-circulating duct (see at least fan #26), and/or in that said two air-vent openings are located roughly at both ends of said second air-circulating duct (Examiner notes that and/or includes “or” and further notes that the duct for freezer compartment #18 includes inlet/outlet openings at the top and bottom ends).
Regarding claim 11, Kusonoki et al. further shows wherein said heat-pump assembly additionally comprises: 
a first refrigerant expansion device disposed fluidly between the electrically-operated flow diverter and the first evaporator, wherein the first refrigerant expansion device causes expansion of the refrigerant directed towards the first evaporator (see at least Figure 2, capillary tube #50), and 
a second refrigerant expansion device disposed fluidly between the electrically-operated flow diverter and the second evaporator, wherein the second refrigerant expansion device causes expansion of the refrigerant directed towards the second evaporator (see at least capillary tube #52).  
Regarding claim 12, Kusonoki et al. further shows wherein said heat-pump assembly additionally comprises an electrically-operated compressor which is configured to compress the refrigerant in a gaseous-state for supplying at an outlet thereof a flow of high-temperature and high-pressure refrigerant (see at least compressor #20); wherein respective outlets of said first and second evaporators communicate with an inlet of said compressor (see at least Figure 2, the outlets of both evaporator #34 and evaporator #24 communicate with the inlet of compressor #20).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. as applied to claim 3 above, and further in view of Temmyo et al. (WO 2004/016999: English Abstract Attached).
Regarding claim 6, Kusunoki et al. does not disclose wherein said first air-circulating duct additionally has, upstream of the first air-vent opening, a third air-vent opening provided at and communicating with the second compartment, and being spaced apart from said second air-vent opening; said third air-vent opening being dimensioned to allow a minority portion of the air that flows along the first air-circulating duct to bypass the first compartment and flow in the second compartment.
Temmyo et al. teaches another refrigerator herein said first air-circulating duct additionally has, upstream of the first air-vent opening, a third air-vent opening provided at and communicating with the second compartment, and being spaced apart from said second air-vent opening; said third air-vent opening being dimensioned to allow a minority portion of the air that flows along the first air-circulating duct to bypass the first compartment and flow in the second compartment (see at least Annotated Figure 3, below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Kusunoki et al. with herein said first air-circulating duct additionally has, upstream of the first air-vent opening, a third air-vent opening provided at and communicating with the second compartment, and being spaced apart from said second air-vent opening; said third air-vent opening being dimensioned to allow a minority portion of the air that flows along the first air-circulating duct to bypass the first compartment and flow in the second compartment, as taught by Temmyo et al., to improve the refrigerator of Kusunoki et al. by allowing for parallel airflow to the compartments, thus allowing for more independently tailored temperature control of the compartments.  


    PNG
    media_image1.png
    812
    553
    media_image1.png
    Greyscale

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al., as applied to claims 1 or 12, above, and further in view of Sakuma et al. (US 6,370,895: cited by Applicant).
Regarding claim 13, Kusonoki et al. is silent regarding wherein said heat-pump assembly additionally comprises at least one refrigerant accumulator which is interposed between the respective outlets of said first and/or second evaporators and the inlet of said 4compressor, and wherein the at least one refrigerant accumulator is configured to accumulate an exceeding low-pressure refrigerant.
Sakuma et al. teaches another refrigerator wherein said heat-pump assembly additionally comprises at least one refrigerant accumulator which is interposed between the respective outlets of said first and/or second evaporators and the inlet of said 4compressor, and wherein the at least one refrigerant accumulator is configured to accumulate an exceeding low-pressure refrigerant (see at least Figure 1, accumulator #28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Kusonoki et al. with wherein said heat-pump assembly additionally comprises at least one refrigerant accumulator which is interposed between the respective outlets of said first and/or second evaporators and the inlet of said 4compressor, and wherein the at least one refrigerant accumulator is configured to accumulate an exceeding low-pressure refrigerant, as taught by Sakuma et al., to improve the refrigerator of Kusonoki et al. by providing storage for excess refrigerant.  

Regarding claim 14, Kusonoki et al. is silent regarding wherein said heat-pump assembly additionally comprises a backflow prevention device which is located immediately downstream of the second evaporator and is oriented so as to prevent a low-pressure refrigerant arriving from an outlet of the first evaporator to flow towards the second evaporator.
Sakuma et al. teaches another refrigerator wherein said heat-pump assembly additionally comprises a backflow prevention device which is located immediately downstream of the second evaporator and is oriented so as to prevent a low-pressure refrigerant arriving from an outlet of the first evaporator to flow towards the second evaporator (see at least Figure 1, check valve #29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Kusonoki et al. with wherein said heat-pump assembly additionally comprises a backflow prevention device which is located immediately downstream of the second evaporator and is oriented so as to prevent a low-pressure refrigerant arriving from an outlet of the first evaporator to flow towards the second evaporator, as taught by Sakuma et al., to improve the refrigerator of Kusonoki et al. by preventing refrigerant backflow.  

Regarding claim 15, Kusunoki et al. does not disclose wherein the electrically-operated, cooling system is configured to keep the inside of the first compartment of said first storage cavity at a given first target temperature ranging between -8°C and +50C, and the inside of the second compartment of said first storage cavity at a given second target temperature ranging between +2°C and +8°C.
Sakuma et al. teaches another refrigerator wherein the electrically-operated, cooling system is configured to keep the inside of the second compartment of said first storage cavity  at a given second target temperature ranging between +2°C and +8°C (see at least column 5, lines 9-11).
Sakuma et al. is silent regarding the electrically-operated, cooling system is configured to keep the inside of the first compartment of said first storage cavity at a given first target temperature ranging between -8°C and +5°C.  However, Sakuma et al. further teaches that temperature of compartments and the associated evaporator temperature are results effective variables (see at least column 6, lines 27-33; column 5, lines 9-14: each compartment has its respective set point that is maintained through the shared evaporator set point and compressor cycle, thus compartment set point must be compatible with system operation).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Kusunoki et al. with wherein the electrically-operated, cooling system is configured to keep the inside of the first compartment of said first storage cavity at a given first target temperature ranging between -8°C and +50C, and the inside of the second compartment of said first storage cavity at a given second target temperature ranging between +2°C and +8°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).  

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al., as applied to claim 1, above, and further in view of Choi (US 5,791,152).
Regarding claims 16-18, Kusunoki et al. does not disclose further comprising an air-circulating duct disposed adjacent a rear wall of said first storage cavity and extending between an inlet and an outlet, the inlet being disposed adjacent to a ceiling of the first storage cavity and configured to receive the flow of cold air passing through the second compartment, and the outlet being provided adjacent a bottom of the first storage cavity and configured to exhaust the flow of cold air into the first compartment; further comprising a fan provided at the inlet of the air-circulating duct, the fan configured to urge the flow of cold air downwards along the air- circulating duct towards the outlet; wherein the first evaporator is located inside of the air-circulating duct and fluidly downstream of the fan.
It is noted, however, that there are only a finite number of options available to one having ordinary skill in the art for providing the duct(s) and airflow for a refrigerator.  In this regard, it is noted that Choi teaches another refrigerator comprising an air-circulating duct disposed adjacent a rear wall of said first storage cavity and extending between an inlet and an outlet (see at least Figure 1, duct behind the walls containing openings #16/#18 and having an inlet adjacent fan #11 and outlets at #16/#18 and at the bottom of the compartment #22), the inlet being disposed adjacent to a ceiling of the first storage cavity and configured to receive the flow of cold air passing through the second compartment (see at least Figure 1, the inlet of the duct, adjacent fan #11 is adjacent to a ceiling of the lower compartment and it receives cold air from both compartments), and the outlet being provided adjacent a bottom of the first storage cavity and configured to exhaust the flow of cold air into the first compartment (see at least Figure 1, there is an outlet of the duct at the base of the duct, which is adjacent to the bottom of the lower compartment and which discharges cold air into the first compartment); further comprising a fan provided at the inlet of the air-circulating duct, the fan configured to urge the flow of cold air downwards along the air-circulating duct towards the outlet (see at least Figure 1, fan #11); wherein the first evaporator is located inside of the air-circulating duct and fluidly downstream of the fan (see at least Figure 1, evaporator #29 downstream of an #11).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Kusunoki et al. with further comprising an air-circulating duct disposed adjacent a rear wall of said first storage cavity and extending between an inlet and an outlet, the inlet being disposed adjacent to a ceiling of the first storage cavity and configured to receive the flow of cold air passing through the second compartment, and the outlet being provided adjacent a bottom of the first storage cavity and configured to exhaust the flow of cold air into the first compartment; further comprising a fan provided at the inlet of the air-circulating duct, the fan configured to urge the flow of cold air downwards along the air- circulating duct towards the outlet; wherein the first evaporator is located inside of the air-circulating duct and fluidly downstream of the fan, since, as taught by Choi, such is a suitable and known provision for providing the duct(s) and airflow for a refrigerator (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of providing an air current for the lower compartment (see at least column 1, lines 40-44).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763